AMENDMENT NO. 1
to
CREDIT AGREEMENT
between
ASTRONICS CORPORATION
and
HSBC BANK USA, NATIONAL ASSOCIATION

THIS AMENDMENT dated as of July 25, 2007 (“Amendment”) to the Credit Agreement
(as defined below) is entered into between ASTRONICS CORPORATION, a New York
corporation, with an office and place of business at 130 Commerce Way, East
Aurora, New York 14052 (“Company”) and HSBC BANK USA, NATIONAL ASSOCIATION
(“HSBC Bank”), a national banking association organized under the laws of the
United States of America, with an office at Commercial Banking Department, One
HSBC Center, Buffalo, New York 14203.

RECITALS

The Company and HSBC Bank entered into a Credit Agreement dated as of January 5,
2007 (“Credit Agreement”), and now desire to amend the Credit Agreement to
increase the amount of the Line of Credit from $20,000,000 to $25,000,000
outstanding at any one time, all on the terms and conditions set forth herein.
All capitalized terms used but not otherwise defined in this Amendment shall
have the meanings set forth in the Credit Agreement.

CONDITIONS

The effectiveness of this Agreement is conditioned upon delivery of the
following to HSBC Bank:

1. Two fully executed duplicate originals of this Amendment;

2. One executed original of the Replacement Line of Credit Note in the form
attached hereto as Exhibit A (“Replacement Line Note”); and

3. Two executed original Company General Certificates, in form and content
satisfactory to HSBC Bank and its counsel, and including satisfactory
resolutions adopted by the Board of Directors of the Company authorizing the
execution and delivery of this Amendment and the documents required hereby, and
the borrowing from HSBC Bank of $25,000,000 in the aggregate outstanding at any
one time under the Line of Credit on a secured basis.

AMENDMENTS

In consideration of the premises, the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby mutually acknowledged, the Company and HSBC Bank agree as follows:

1. The Credit Agreement is hereby amended as follows:

a. The existing Definitions of “Line Limit” and “Line of Credit Note” set forth
in Section 1.1 are hereby deleted in their entirety and replaced with the
following new definitions:

“Line Limit” — Twenty-Five Million and 00/100 Dollars ($25,000,000), reduced by
the amount set forth in any reduction notice received by HSBC Bank pursuant to
Section 2.13 of this Agreement.

“Line of Credit Note” — the Replacement Line of Credit Note issued by the
Company to HSBC Bank in the principal amount of $25,000,000, and any replacement
thereof, to evidence the financing extended by HSBC Bank to the Company in the
form of Line Loans pursuant to the terms of this Agreement.

b. The existing Exhibit A is hereby deleted in its entirety and replaced with
Exhibit A annexed to this Amendment.

2. The amendments to the Credit Agreement herein contained are limited
specifically to the matters set forth above and do not constitute directly or by
implication an amendment of any other provisions of the Credit Agreement or
constitute a waiver of any default which may occur or may have occurred under
the Credit Agreement.

REPRESENTATIONS AND WARRANTIES

The Company hereby represents and warrants to HSBC Bank as follows:

1. No Event of Default specified in the Credit Agreement, nor any event which,
upon notice or lapse of time or both, would constitute such an Event of Default,
has occurred and is continuing after giving effect to the amendments herein.

2. The execution, delivery and performance by the Company of this Amendment and
the Replacement Line Note are within the Company’s corporate powers, have been
duly authorized by all necessary corporate and shareholder action, and do not,
and will not, (i) contravene the Company’s certificate of incorporation or
by-laws, (ii) violate any law, including, without limitation, the Securities Act
of 1933, as amended, or the Securities Exchange Act of 1934, as amended, or any
rule, regulation, order, writ, judgment, injunction, decree, determination or
award, (iii) conflict with or result in the breach of, or constitute a default
under, any material contract, loan agreement, mortgage, deed of trust or any
other material instrument or agreement binding on the Company or the Company’s
property, or (iv) result in or require the creation or imposition of any lien
upon or with respect to any property of the Company.

3. Each of this Amendment and the Replacement Line Note has been duly executed
and delivered by the Company, and this Amendment has been duly executed and
delivered by the Guarantors. This Amendment is a legal, valid and binding
obligation of the Company and the Guarantors enforceable against the Company and
the Guarantors in accordance with its terms. The Replacement Line Note is the
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms.

4. No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery or performance by the Company or the
Guarantors of this Amendment or the Replacement Line Note to which the Company
or any of the Guarantors is a party.

CONSENTS, ACKNOWLEGEMENTS AND REAFFIRMATIONS

1. By execution and delivery of this Amendment, the Company hereby reaffirms the
Credit Agreement as modified by this Amendment and all documents and instruments
executed and delivered to HSBC Bank in connection with the Credit Agreement, and
agrees that all of such documents remain in full force and effect. All
references in the Credit Agreement to the Credit Agreement shall mean the Credit
Agreement as amended by this Amendment.

2. By their execution and delivery of this Amendment, each of the Guarantors
hereby consents to this Amendment, reaffirms the execution and delivery of their
respective Guaranty and each of the Collateral Documents to which such Guarantor
is a party, and each Guarantor further acknowledges that such Guaranty and
Collateral Documents guaranty and secure repayment of all of the indebtedness
incurred under the Credit Agreement as amended by this Amendment, including the
indebtedness evidenced by the Replacement Line Note.

OTHER ITEMS

1. The Company agrees to pay all reasonable out-of-pocket expenses and fees
actually incurred by HSBC Bank in connection with the preparation of this
Amendment, including but not limited to, the reasonable fees and disbursements
of counsel to HSBC Bank.

2. This Amendment may be executed in any number of counterparts and by the
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same agreement.

3. This Amendment shall be governed by and construed under the internal laws of
the State of New York, as the same may from time to time be in effect, without
regard to principles of conflicts of laws.

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed on the date first above written.

ASTRONICS CORPORATION

By     

David C. Burney,

Vice President – Finance and Treasurer

HSBC BANK USA, NATIONAL ASSOCIATION

By      

Mark F. Zeis, Senior Vice President

Consented to, Acknowledged and Reaffirmed
as of July 25, 2007

ASTRONICS ADVANCED ELECTRONIC

SYSTEMS CORP., as a Guarantor

By     

David C. Burney, Treasurer

LUMINESCENT SYSTEMS, INC., as a Guarantor

By     

David C. Burney, Treasurer

Doc # 01-1673661.2

1

Exhibit A

REPLACEMENT LINE OF CREDIT NOTE

$25,000,000.00 Buffalo, New York

As of July 25, 2007

FOR VALUE RECEIVED, the undersigned, ASTRONICS CORPORATION (“Company”),
unconditionally promises to pay on or before January 5, 2009 to the order of
HSBC BANK USA, NATIONAL ASSOCIATION (“HSBC Bank”) at its One HSBC Center office,
Buffalo, New York 14203, or at the holder’s option, at such other place as may
be designated in writing by the holder, the principal sum equal to the lesser of
(a) TWENTY-FIVE MILLION DOLLARS ($25,000,000.00) or (b) the aggregate unpaid
principal amount of all Line Loans made by HSBC Bank to the Company pursuant to
the Credit Agreement dated as of January 5, 2007 between the Company and HSBC
Bank, as the same may from time to time be amended, supplemented or otherwise
modified (“Credit Agreement”), together with interest at the rate and on the
terms as specified herein. All capitalized terms used in this Note and not
otherwise defined shall have the meanings set forth in the Credit Agreement.

This Note shall bear interest on the balance of principal from time to time
unpaid from the date hereof until the Maturity Date at the rates and on the
dates determined in accordance with Section 2.3 of the Credit Agreement.
Interest shall be calculated on the basis of a 360-day year and actual days
elapsed which will result in a higher effective annual rate. Interest on Prime
Rate Loans shall be payable monthly in arrears commencing on February 1, 2007
and on the first day of each month thereafter. Interest on LIBOR Loans shall be
payable on the earlier of (i) the end of each LIBOR Interest Period, or (ii) the
first day of each month. Interest shall also be payable on the date this Note is
paid in full. After maturity, whether by acceleration or otherwise, this Note
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate of interest otherwise in effect from time to time; provided, however,
in no event shall the rate of interest on this Note exceed the maximum rate
authorized by applicable law. Payments of both principal and interest are to be
made in lawful money of the United States of America in immediately available
funds.

HSBC Bank is authorized to inscribe on the schedule on the reverse side hereof
or any continuation thereof (“Schedule”) the amount, and the date of making,
continuation or conversion of each Line Loan, each payment of principal with
respect thereto, its character as a LIBOR Loan or Prime Rate Loan and the dates
on which each LIBOR Interest Period shall begin and end. Each entry on the
Schedule attached hereto (and any continuation thereof) shall be prima facie
evidence of the facts so set forth. No failure by HSBC Bank to make, and no
error by HSBC Bank in making, any inscription on the Schedule shall affect the
Company’s obligation to repay the full principal amount of the Line Loans made
by HSBC Bank to the Company or the Company’s obligation to pay interest thereon
at the agreed upon rate.

If any payment on this Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day, and Company will pay interest at the then applicable rate until
the date of actual receipt of such payment by the holder of this Note.

No modification, rescission, waiver, release or amendment of any provision of
this Note shall be made except by a written agreement subscribed by duly
authorized officers of the Company and the holder hereof.

The Company hereby waives diligence, presentment, protest and demand, and also
notice of protest, demand, dishonor and nonpayment of this Note.

This Note is the Line of Credit Note referred to in the Credit Agreement, to
which reference is hereby made with respect to collateral, interest rate options
and periods, and rights of prepayment and applicable fees on the occurrence of
certain events.

The Company agrees to pay on demand all out-of-pocket costs and expenses
incurred by the holder in preserving the holder’s rights, enforcing this Note or
in collecting the indebtedness evidenced hereby, including, without limitation,
if the holder retains counsel for any such purposes, reasonable attorneys’ fees
and expenses.

This Note shall be construed under, and governed by, the internal laws of the
State of New York without regard to principles of conflict of laws.

This Note is given in substitution and replacement for, but not in payment of, a
Line of Credit Note dated January 5, 2007 in the face principal amount of
$20,000,000 issued by the Company to HSBC Bank.

ASTRONICS CORPORATION

By:     
David C. Burney
Vice President-Finance and Treasurer


2